UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: December 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Money Market Fund As of 12-31-13 (Unaudited) Maturity Date Yield* (%) Par value Value Asset Backed Commercial Paper 21.2% (Cost $82,566,359) CAFCO LLC 03/19/14 0.320 $18,000,000 17,987,680 Chariot Funding LLC 03/04/14 to 07/01/14 0.240 to 0.350 17,500,000 17,479,303 Govco LLC 01/17/14 to 06/24/14 0.190 to 0.310 19,000,000 18,989,393 Jupiter Securitization Company LLC 01/02/14 0.010 7,971,000 7,970,998 MetLife Short Term Funding LLC 01/02/14 0.090 2,000,000 1,999,995 Old Line Funding LLC 01/02/14 0.020 18,139,000 18,138,990 Commercial Paper 39.3% (Cost $152,914,547) Anheuser-Busch InBev Worldwide, Inc. 01/24/14 to 05/13/14 0.190 to 0.270 18,375,000 18,363,502 Bank of Tokyo-Mitsubishi UFJ, Ltd. 01/03/14 to 01/03/14 0.100 to 0.110 19,000,000 18,999,890 BASF SE 03/27/14 0.300 6,000,000 5,995,750 BMW U.S. Capital LLC 01/02/14 0.020 19,000,000 18,999,989 Caisse Centrale Desjardins 01/28/14 to 02/03/14 0.140 to 0.150 10,100,000 10,098,778 Cargill Global Funding PLC 01/13/14 0.060 5,000,000 4,999,900 Deutsche Bank Financial LLC 03/31/14 to 07/31/14 0.360 to 0.360 10,000,000 9,985,000 Electricite de France SA 01/10/14 to 01/02/15 0.420 to 0.800 18,500,000 18,476,720 Sigma-Aldrich Corp. 01/03/14 0.050 18,000,000 17,999,950 Sumitomo Mitsui Trust Holdings, Inc. 03/26/14 0.210 10,000,000 9,995,100 Unilever Capital Corp. 01/03/14 0.030 19,000,000 18,999,968 Corporate Interest-Bearing Obligations 23.3% (Cost $90,773,340) American Honda Finance Corp. (P) 12/05/14 0.242 5,000,000 5,000,000 American Honda Finance Corp. (P)(S) 06/18/14 to 07/17/14 0.264 to 0.643 5,700,000 5,701,225 Australia & New Zealand Banking Group, Ltd. (P)(S) 01/10/14 0.984 2,100,000 2,100,375 Australia & New Zealand Banking Group, Ltd. (S) 01/10/14 2.125 1,420,000 1,420,634 BHP Billiton Finance USA, Ltd. 04/01/14 5.500 3,850,000 3,898,436 1 Money Market Fund As of 12-31-13 (Unaudited) Maturity Date Yield* (%) Par value Value Caterpillar Financial Services Corp. 02/17/14 to 05/20/14 1.375 to 6.125 $5,660,000 $5,691,910 Credit Suisse New York (P) 01/14/14 1.204 2,888,000 2,888,936 Credit Suisse New York 01/14/14 to 05/01/14 2.200 to 5.500 14,000,000 14,183,563 E.I. du Pont de Nemours & Company 03/25/14 1.750 1,300,000 1,304,369 General Electric Capital Corp. (P) 02/06/14 to 04/07/14 0.750 to 0.873 16,427,000 16,454,258 General Electric Capital Corp. 05/13/14 5.900 2,000,000 2,039,877 JPMorgan Chase & Company (P) 01/24/14 1.038 6,945,000 6,948,250 National Rural Utilities Cooperative Finance Corp. (P) 02/18/14 to 04/04/14 0.318 to 0.493 3,400,000 3,400,283 National Rural Utilities Cooperative Finance Corp. 03/01/14 4.750 1,125,000 1,133,048 Old Line Funding LLC (S) 02/04/14 0.188 750,000 750,000 Philip Morris International, Inc. 03/17/14 6.875 2,500,000 2,534,451 Sanofi 03/28/14 1.625 1,350,000 1,354,207 Toyota Motor Credit Corp. (P) 07/14/14 0.244 10,000,000 10,000,000 Wells Fargo & Company 10/01/14 3.750 1,430,000 1,465,320 Westpac Banking Corp. (P)(S) 03/31/14 0.977 2,500,000 2,504,198 U.S. Government & Agency Obligations 6.6% (Cost $25,718,450) Federal Farm Credit Bank (P) 01/21/14 to 02/19/15 0.120 to 0.320 11,505,000 11,506,941 Federal National Mortgage Association (P) 06/23/14 0.360 14,200,000 14,211,509 Certificate of Deposit 3.6% (Cost $14,000,000) Canadian Imperial Bank of Commerce (P) 03/21/14 0.265 6,000,000 6,000,000 Royal Bank of Canada (P) 06/24/14 0.274 5,000,000 5,000,000 Wells Fargo Bank N.A. (P) 03/07/14 0.218 3,000,000 3,000,000 Par value Value Repurchase Agreement 5.5% (Cost $21,338,000) Barclays Tri-Party Repurchase Agreement dated 12-31-13 at 0.010% to be repurchased at $18,638,010 on 1-2-14, collateralized by $19,458,800 U.S. Treasury Notes, 0.750% due 2-28-18 (valued at $19,010,812, including interest) 18,638,000 18,638,000 2 Money Market Fund As of 12-31-13 (Unaudited) Par value Value Repurchase Agreement with State Street Corp. dated 12-31-13 at 0.000% to be repurchased at $2,700,000 on 1-2-14, collateralized by $2,810,000 U.S. Treasury Notes, 0.625% due 9-30-17 (valued at $2,756,436, including interest) $2,700,000 $2,700,000 Total investments (Cost $387,310,696)† 99.5% Other assets and liabilities, net 0.5% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. Maturity date represents the final legal maturity date on the security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 12-31-13, the aggregate cost of investment securities for federal income tax purposes was $387,310,696. 3 Money Market Fund As of 12-31-13 (Unaudited) Notes to the Portfolio of Investments Security valuation. Securities in the fund’s portfolio are valued at amortized cost, in accordance with Rule 2a-7 under the Investment Company Act of 1940, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the fund. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of December 31, 2013, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the net amounts owed. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Portfolio of investments as part of the caption related to the repurchase agreement. For additional information on the fund’s significant accounting policies, please refer to the fund’s most recent semiannual or annual shareholder report. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Hugh McHaffie Hugh McHaffie President Date: February 19, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Hugh McHaffie Hugh McHaffie President Date: February 19, 2014 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: February 19, 2014
